J-A10017-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: K.D., A MINOR            IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: S.D., MOTHER

                                                 No. 1912 MDA 2014


              Appeal from the Order Entered October 17, 2014
               In the Court of Common Pleas of Berks County
               Juvenile Division at No(s): CP-06-DP-329-2014

IN THE INTEREST OF: D.D., A MINOR            IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF S.D., NATURAL MOTHER

                                                 No. 1913 MDA 2014


            Appeal from the Order Entered October 17, 2014
             In the Court of Common Pleas of Berks County
          Juvenile Division at No(s): CP-06-DP-0000328-2014

IN THE INTEREST OF: R.A-H., A MINOR          IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF S.D., MOTHER

                                                 No. 1914 MDA 2014


              Appeal from the Order Entered October 17, 2014
               In the Court of Common Pleas of Berks County
               Juvenile Division at No(s): CP-06-DP-327-2014
J-A10017-15




IN THE INTEREST OF: I.A-H., A MINOR          IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: S.D., MOTHER

                                                 No. 1915 MDA 2014


              Appeal from the Order Entered October 17, 2014
               In the Court of Common Pleas of Berks County
               Juvenile Division at No(s): CP-06-DP-326-2014

IN THE INTEREST OF: S.K., A MINOR            IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: S.D., NATURAL MOTHER

                                                 No. 1916 MDA 2014


             Appeal from the Order Entered October 17, 2014
              In the Court of Common Pleas of Berks County
           Juvenile Division at No(s): CP-06-DP-0000325-2014


BEFORE: GANTMAN, P.J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY MUNDY, J.:                           FILED JUNE 23, 2015

     Appellant, S.D. (Mother), appeals from the October 17, 2014 orders

adjudicating as dependent her five minor children, K.D., a male, born in

September 2011; D.D., a male, born in November 2009; R.A.-H., a male,

born in September 2006; I.A.-H., a female, born in February 2004; and



                                   -2-
J-A10017-15


S.K., a female, born in October 1999 (collectively, the Children). 1    After

careful review, we affirm.

       This appeal arises from dependency petitions filed by the Berks County

Children and Youth Services (BCCYS) on August 20, 2014, alleging that the

Children were without the proper care and control necessary for their

physical, mental or emotional health. At that time, the Children resided with

Mother and A.D., her husband,2 in the home of the Children’s maternal

grandparents.       A.D. is the biological father of Mother’s two youngest

children, D.D. and K.D.

       The trial court held an adjudicatory hearing on October 15, 2014,

during which BCCYS presented testimony of its caseworker, Susan Bamford,

and Joseph Snell, a criminal investigator for the City of Reading Police

Department.      In addition, BCCYS presented Mother as a witness, and she

was cross-examined by her counsel, counsel for A.D., counsel for the other



____________________________________________


1
  We note that during the pendency of this appeal Mother has filed a
subsequent notice of appeal from an order entered on March 18, 2015
involving R.A.-H. and I.A.-H. These appeals have been consolidated and are
docketed at 608 MDA 2015 and 607 MDA 2015. As the outcome of those
appeals has no impact on the instant appeal they will be addressed by a
separate panel.
2
  The record does not reveal when Mother married A.D. However, Mother
testified at the subject proceedings that she has been involved with A.D. for
approximately four and one-half years. N.T., 10/15/14, at 6.




                                           -3-
J-A10017-15


biological fathers of the Children,3 and the Guardian Ad Litem (GAL). Mother

presented the testimony of D.K., the Children’s maternal grandmother. A.D.

was present for the hearing, but he did not testify or present any evidence.

       The testimonial and documentary evidence revealed as follows.               On

July 24, 2014, a criminal complaint was filed against A.D. alleging the crimes

of contact/communication with a minor involving sexual abuse, child

pornography, and corruption of minors. N.T., 10/15/14, at Exhibit 8. The

incidents     leading   to   the    criminal   charges   involved,   in   part,   A.D.

inappropriately communicating via Facebook with his stepdaughter, I.A.-H.,

then age ten, during which he sent a picture of an erect penis to her, and

attempted to solicit her by offering her $50.00 in return for her sending him

naked photos of herself.4 N.T., 10/15/14, at 55-56. As a result of a search

warrant, A.D.’s telephone was seized, on which Detective Snell testified was

found “a lot of pornography,” an undisclosed amount of which included child

pornography. Id. at 56.

       The evidence further reveals that A.D. has a sexual offense history as

a juvenile.     In 1995, when he was approximately twelve years old, A.D.
____________________________________________


3
  R.H., the father of I.A.-H. and R.A.H., appeared at the hearing and was
represented by counsel. In addition, E.L., the father of one of the children,
which we presume is S.K., did not appear at the hearing, but was also
represented by counsel.
4
 The record includes an affidavit of probable cause wherein it is alleged that
A.D. asked I.A.-H. via Facebook to send him naked pictures of her breasts
and vagina. N.T., 12/12/14, at Exhibit 9.



                                           -4-
J-A10017-15


began outpatient juvenile sexual offender treatment due to his conviction for

sexually assaulting his sister and allegations that he had sexually assaulted

two neighbor children.        N.T., 10/15/14, at Exhibit 1.   In 1996, Reading

Specialists recommended that A.D. be placed in a residential treatment

facility. Id. A.D. was placed at South Mountain/Cornell Abraxas, and was

released in 2003, when he was twenty years old. Id.

       On October 17, 2014, the trial court adjudicated the Children

dependent. The court explained its rationale as follows.

              The [C]hildren’s physical custody remained with
              Mother and the [trial c]ourt ordered that Mother and
              A.D. participate in enumerated services. Specifically,
              the [trial c]ourt ordered that Mother cooperate with
              a non-offending parent evaluation and any
              recommended treatment and that A.D. cooperate
              with a sexual offender evaluation and recommended
              treatment. A.D. was also ordered to not have any
              contact with the minor children until therapeutic
              recommendation.

Trial Court Opinion, 12/12/14, at 1-2.

       On November 13, 2014, Mother filed notices of appeal. On November

14, 2014, Mother filed concise statements of errors complained of on

appeal.5 This Court consolidated Mother’s appeals sua sponte on December

____________________________________________


5
  Although Mother did not file the concise statement simultaneously with the
notice of appeal pursuant to Pennsylvania Rule of Appellate Procedure
1925(a)(2)(i), we conclude that her procedural misstep was harmless, as it
was not prejudicial to any of the parties and did not impede the trial court’s
ability to issue a thorough opinion. See In re K.T.E.L, 983 A.2d 745, 747
(Pa. Super. 2009) (holding that the failure to file a concise statement of
(Footnote Continued Next Page)


                                           -5-
J-A10017-15


3, 2014.6 On December 12, 2014, the trial court issued an opinion pursuant

to Rule 1925(a).

      On appeal, Mother raises the following questions for our review.

             1. Did the trial court err in finding the children
             dependent?

             2. Did the trial court err in failing to dismiss this
             action because the petition was not promptly served
             as required?

Mother’s Brief at 4.

      Our Supreme Court set forth our standard of review for dependency

cases as follows.

             [T]he standard of review in dependency cases
             requires an appellate court to accept the findings of
             fact and credibility determinations of the trial court if
             they are supported by the record, but does not
             require the appellate court to accept the lower
             court’s inferences or conclusions of law. Accordingly,
             we review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010) (citation omitted).

             To adjudicate a child dependent, a trial court must
             determine, by clear and convincing evidence, that
             the child:

                       is without proper parental care or control,
                       subsistence, education as required by law, or
                       _______________________
(Footnote Continued)

errors complained of on appeal with the notice of appeal will result in a
defective notice of appeal, to be disposed of on a case-by-case basis)
(emphasis in original).
6
  Neither A.D. nor any of the Children’s biological fathers filed notices of
appeal, and none are a party to this appeal.



                                            -6-
J-A10017-15


                  other care or control necessary for his physical,
                  mental, or emotional health, or morals. A
                  determination that there is a lack of proper
                  parental care or control may be based upon
                  evidence of conduct by the parent, guardian or
                  other custodian that places the health, safety
                  or welfare of the child at risk.

            42 Pa.C.S.A. § 6302.         “Clear and convincing”
            evidence has been defined as testimony that is “so
            clear, direct, weighty, and convincing as to enable
            the trier of facts to come to a clear conviction,
            without hesitancy, of the truth of the precise facts in
            issue.” In re C.R.S., 696 A.2d 840, 843 (Pa. Super.
            1997) (citation omitted).

            In accordance with the overarching purpose of the
            Juvenile Act “[t]o preserve the unity of the family
            wherever possible," see 42 Pa.C.S.A. § 6301(b)(1),
            “a child will only be declared dependent when he is
            presently without proper parental care and when
            such care is not immediately available.” In re R.T.,
            405 Pa. Super. 156, 592 A.2d 55, 57 (Pa. Super.
            1991) (citation omitted). This Court has defined
            “proper parental care” as “that care which (1) is
            geared to the particularized needs of the child and
            (2) at a minimum, is likely to prevent serious injury
            to the child.” In re C.R.S., supra at 845 (citation
            omitted).

In re A.B., 63 A.3d 345, 349 (Pa. Super. 2013).

      In her first issue, Mother argues that the evidence is insufficient to

adjudicate the Children dependent pursuant to 42 Pa.C.S.A. § 6302.

Specifically, Mother asserts that the Children are safe in her care.

      The trial court reasoned as follows in its Rule 1925(a) opinion.

            A.D., natural father of two of the minor children and
            Mother’s husband, has a history of sexually
            inappropriate contact with minors. Aware of that
            history, Mother allowed A.D. to have contact with her

                                     -7-
J-A10017-15


              children, and one of the children, I.A.-H., was
              sexually targeted by A.D. Specifically, Mother was
              aware of Father’s sexual offending history as early as
              2010.     Earlier this year, A.D. admitted to law
              enforcement that he had sexual conversations with
              Mother’s minor child, I.A.-H. Mother herself spoke
              with law enforcement about Father’s admissions.
              Despite this knowledge, Mother has asserted that
              she does not believe A.D. poses a risk to her children
              and has requested supervised visits between A.D.
              and his minor children. It is clear to th[e trial c]ourt
              that Mother is unable to appreciate the seriousness
              of the risk that A.D. poses to I.A.-H and the other
              minor children.

Trial Court Opinion, 12/12/14, at 3-4 (citations to record omitted).          The

testimonial evidence supports the court’s findings.

       Mother testified that she first became aware of A.D.’s sexual history in

March 2010.       N.T., 10/15/14, at 31-32.        Mother testified that she was

pregnant with A.D.’s child at the time.7         Id.   She explained as follows on

cross-examination.

              Q. And where did you learn [of A.D.’s history] from?
              Information from [BC]CYS?

              A. Yes, [BC]CYS came out to the house that I was
              living at, at the time.

              Q. So [A.D.] had never discussed his past with you;
              is that correct?

              A. No, not at that point.


____________________________________________


7
 Mother failed to clarify which child she was pregnant with; however, in
March 2010, Mother was pregnant with K.D., her second child with A.D.



                                           -8-
J-A10017-15


            Q. And when you learned of his past, did you ask
            him: Go into more detail. Tell me everything that
            happened. What treatment did you get[?] All of
            that information.

            A. He was pretty straight forward and told me that
            he had [an] indecent assault charge; that he was in
            South – he went to South Mountain; that he had
            finished whatever was required of him at the time
            and –

            Q. [ ] But didn’t he tell you that he had perpetrated
            on his own sister; that his father was a sex offender;
            that his brother was a sex offender?

            A. Well, I found out through [BC]CYS about his
            father.

            Q. He didn’t tell you?

            A. No, not right away.

            Q. [A.D.] didn’t tell you that he raped his sister?

            A. No.

            Q. You found out all of that … through [BC]CYS?

            A. Yes.

            Q. And that was March of 2010?

            A. Uh-huh.

Id. at 32-33. Mother testified that BCCYS told her in 2010 that the incident

leading to A.D.’s indecent assault charge occurred when he was twelve years

old. Id. at 6.

      Mother testified that, in 2010, BCCYS prohibited A.D. to have contact

with her children until he was seen by a therapist, and for her to participate


                                     -9-
J-A10017-15


in a non-offending parent evaluation at Berks Counseling Associates. 8 Id. at

20. Mother testified as follows.

              Q. Whatever happened in the 2010 matter? How did
              that end, or did it ever end?

              A. [A.D.] went for treatment; he         complied with
              whatever he was supposed to do.           At that time,
              [BC]CYS c[a]me to the house and          said that they
              were going to close the case, and we     moved on with
              our lives.

Id. at 20-21.      Mother testified that BCCYS did not stay involved with her

family after 2010. Id. at 21.

       Mother testified that, in April 2014, she contacted the police upon

finding that an “older gentleman,” whom she further described as a “body

builder guy,” inappropriately communicated with I.A.-H. via Facebook. Id.

at 8, 46. Specifically, Mother testified that she saw messages from the man

to I.A.-H. stating, “Baby, I love you.         Will you answer me, Baby?   Baby,

you’re not talking to me.” Id. at 46.

       Detective Snell testified that, upon investigation, he learned that the

messages were coming from the residence of A.D.            Id. at 55.   Detective

Snell testified that, upon speaking with A.D., he admitted to having the

inappropriate communications via Facebook with I.A.-H. under an alias
____________________________________________


8
  The record includes the non-offending parenting evaluation by Berks
Counseling Associates, P.C., and it is dated October 5, 2009.       N.T.,
10/15/14, at Exhibit 2, p. 1. At the time of the evaluation, Mother was
A.D.’s paramour and was pregnant with D.D., the first of her two children
with A.D. Id.



                                          - 10 -
J-A10017-15


name, and he admitted to soliciting her to send naked pictures of herself.

Id. at 55-56. Detective Snell testified that, upon questioning A.D. regarding

whether he sent I.A.-H. the picture of the penis, A.D. “said he didn’t

remember if he did or didn’t and became very defensive.”                  Id.   Detective

Snell    testified   he   told   Mother   that     A.D.   admitted   to    sending   the

communications to I.A.-H. via Facebook. Id. at 58. In addition, Detective

Snell told Mother to report A.D.’s behavior to BCCYS. Id.

        Mother testified that she telephoned BCCYS on May 30, 2014. Id. at

22.     In addition, Mother testified that she asked A.D. to leave the home,

where they lived with the Children and Mother’s parents, “as soon as the

police left the house[.]” Id. at 23. Mother also testified that she has not

initiated a divorce action against A.D., but they do not live in the same

home. Id. at 10-11.

        Susan Bamford, the BCCYS caseworker, testified that she received a

report regarding A.D.’s behavior at the end of May.             Id. at 61.      Bamford

testified that she visited the family and implemented a safety plan that

included prohibiting A.D. from having any contact with Mother’s three older

children, and supervised contact, at Mother’s discretion, with D.D. and K.D.

Id. at 62.

        Significantly, Bamford testified with respect to a conversation she had

with Mother regarding the risk posed by A.D., as follows.




                                          - 11 -
J-A10017-15


            Q. Did you have a conversation with [Mother]
            regarding whether [A.D.] posed any type of risk to
            his children?

            A. I did. On my visit, we sat down at the dining
            room table in grandmom’s house and discussed the -
            - this was after the preliminary hearing had taken
            place and he had waived the hearing.          And we
            discussed what that was about, and we discussed
            that [I.A.-H.] still did not know that he was the one
            who had sent the picture, but mom knew who it was.
            And she also indicated - - we had a discussion about
            was she concerned for the threat to her children by
            [A.D.], and I specifically said physically touching
            them. Because he was capable of doing what he did,
            the next step would be [to] follow through on
            touching them. And [Mother] told me that she did
            not feel that he was any threat of touching her
            children.

            Q. Did … you observe mom to be concerned about
            the photograph that had been sent, or anything like
            that?

            A. No, she wasn’t really concerned about the
            photograph.

                                     …

            THE WITNESS: She did indicate that, even though
            he had been through the preliminary hearing, that
            we would wait and see what happened in court.

Id. at 65-66.

      Mother testified as follows regarding her conversation with the BCCYS

caseworker and, further, about whether she believes A.D. sent the picture of

the erect penis to I.A.-H.

            Q. And when the [BCCYS] caseworker specifically
            asked if you thought [A.D.] was any risk or threat to
            your children, what did you say?

                                   - 12 -
J-A10017-15



          A. No. I think it was no.

                                      …

          Q. And, now, do you question whether it was [A.D.]
          sending - - what did he send to your daughter?

          A. Honestly, I really don’t even know; nobody shown
          it to me

                                      …

          Q. So you have no idea, to this day, what the picture
          that was sent to your daughter was of?

          A. Nope, never saw it.

          Q. Never saw it, or you don’t know what it was?

          A. I mean, they say there was a picture of a man’s
          private part, but I never saw it.

                                      …

          Q. Wasn’t there a preliminary hearing?

          A. It was waived.

          Q. [ ] And who was charged at the preliminary
          hearing?

          A. [A.D.] was. But I have asked – I mean, I never,
          personally, saw anything, so I was just going by
          what they said. Do you know what I mean? And
          that’s what I’m trying to wait until the court hearing
          to decide what my next move is with my marriage
          because of the – if I’m going to stay married to the
          man who has sent a picture to my child. But I’m
          waiting for the law and all the court hearing to go




                                   - 13 -
J-A10017-15


              through so I know there is a - - there is no question
              he did it.

Id. at 12-14.9

       Based on the testimony of Mother and Bamford, and the documentary

evidence    of   record,    specifically,      BCCYS   Exhibits   1   (A.D.’s   sexuality

evaluation), 2 (Mother’s non-offending parent evaluation), 8 (A.D.’s criminal

docket), and 9 (affidavit of probable cause in support of the charges against
____________________________________________


9
  In addition, D.K., the Children’s maternal grandmother, in whose home the
family lives, testified on cross-examination by counsel for BCCYS, that “I
don’t feel, given [A.D.’s] behaviors, his conversations, that there’s been any
reason for concern [of A.D. being a risk to the Children].” N.T., 10/15/14, at
80. Further, D.K. testified:

              Q. So the fact that [A.D.] admitted to having a
              conversation with [I.A.-H] on Facebook, that’s not - -

                                               …

              A. Sure, that would concern me. I just don’t know
              enough about what really happened yet at this point.

              Q. And now you are aware, though, that someone
              with the IP address that matched up to your house
              sent [I.A.-H] messaging saying: Send me a picture
              of your vagina. I will send you $50.

                 You’re aware of that, correct?

              A. I’m aware of the report that said witnesses said
              so. That’s all I know. And I just feel like I need to
              know more so I know how to behave from here on
              in.

Id. at 81-82.




                                            - 14 -
J-A10017-15


A.D.), we discern no abuse of discretion by the trial court in finding that

“Mother is unable to appreciate the seriousness of the risk that A.D. poses to

I.A.-H. and the other minor children.” Trial Court Opinion, 12/12/14, at 4.

It follows that we conclude the trial court did not abuse its discretion in

adjudicating the Children dependent for being “without proper parental care

or control … necessary for [their] physical, mental, or emotional health, or

morals.” 42 Pa.C.S.A. § 6302.

      We specifically reject Mother’s contention that BCCYS did not meet its

burden based on a notation in Bamford’s August 29, 2014 casenote, stating

that Mother and I.A.-H.’s father, R.H., “are capable of utilizing appropriate

protective capacities.” N.T., 10/15/14, at 70-71. In the closing argument of

counsel for BCCYS, counsel argued that dependency is appropriate for the

following reason.

            While we agree these children can remain at home
            with mom, we are asking th[e trial c]ourt to give
            specific, absolutely no contact with [A.D.], as well as
            that mom needs to cooperate with non-offender
            treatment so, again, that it can be made clear the
            signs and the things that she needs to watch for to
            make sure that nothing further happens to her
            children.

N.T., 10/15/14, at 84-85. Likewise, the GAL recommended the Children be

adjudicated dependent, testifying as follows.

            I believe the children should be dependent. Mom [ ]
            -- and despite having gone through offender
            treatment to recognize when there is a predator
            under your roof and that her daughter was
            responding, I think she needs the treatment again.

                                    - 15 -
J-A10017-15



Id. at 88. Based on the totality of the record evidence, we discern no abuse

of discretion by the court in adjudicating the Children dependent so that

Mother would participate in another non-offending parenting evaluation and

cooperate with the treatment recommended, inter alia.

         In addition, although there is no evidence in the certified record that

A.D. has inappropriately communicated with or illegally solicited any of the

Children other than I.A.-H., this Court has stated the following consideration

in determining whether siblings are also dependent.

              [T]he focus is not on whether the other siblings are
              actually at risk of abuse themselves. [“]Rather, the
              key question is whether the siblings fit the broader
              definition of lacking ‘proper parental care or control,
              subsistence, education as required by law, or other
              care or control necessary for his physical, mental or
              emotional health, or morals.’”

In re M.W., 842 A.2d 425, 429 (Pa. Super. 2004); see also In re S.B.,

833 A.2d 1116 (Pa. Super. 2003) (concluding that, where one sibling is

abused and found to be dependent, it is within the trial court’s discretion to

determine other siblings are dependent even if they are not abused). Here,

we discern no abuse of discretion by the court in adjudicating the Children,

which includes the siblings of I.A.-H., dependent. Thus, Mother’s first issue

fails.

         In her second issue, Mother argues that the trial court erred in not

dismissing the dependency petitions for failing to be served promptly

pursuant to Pennsylvania Rule of Juvenile Court Procedure 1331.


                                      - 16 -
J-A10017-15



            Rule 1331. Service of Petition

            A. Copy. Upon the filing of a petition, a copy of the
            petition shall be served promptly upon the child, the
            child’s guardian, the child’s attorney, the guardian’s
            attorney, the attorney for the county agency, and
            the county agency.

Pa.R.J.C.P. 1331(A).

      Mother alleges that the dependency petitions were filed on August 20,

2014, but Mother was not served with the petitions until September 8, 2014.

Further, Mother alleges that, during the time period between the filing of the

petitions and their service, “much happened between the parties[.]         The

[BC]CYS caseworker had a home visit on August 29, 2014. Justice [W]orks

would have made weekly visits to the home for inspections.           Counseling

would have been ongoing. [A.D.], the father, had his criminal preliminary

hearing AND his arraignment.” Mother’s Brief at 13.

      Mother argues “[i]t is fundamentally unfair to allow th[e] parents to

proceed in their contact with [BC]CYS without the benefit of legal counsel

and without knowing that their relationship with CYS has changed.” Id. at

13-14.    In addition, Mother argues, “[a]llowing [BC]CYS to have the

advantage to prepare for the hearing without the parents knowing that

dependency was sought is fundamentally unfair.” Id. at 14.

      Mother does not indicate that she raised this claim before the trial

court, nor does our review of the record reveal that she raised it in the trial

court. It is axiomatic that claims that were not raised in the trial court may

                                    - 17 -
J-A10017-15


not be raised for the first time on appeal.         Jahanshahi v. Centura

Development Co., Inc., 816 A.2d 1179, 1189 (Pa. Super. 2003); accord

Pa.R.A.P. 302(a).    Thus, we conclude that Mother has not preserved this

issue for appellate review. However, even if Mother did preserve this issue,

we would conclude that it is without merit.

      The trial court reasoned in its Rule 1925(a) opinion as follows.

            Pennsylvania Rule of Juvenile Court Procedure 1331
            requires that a copy of a dependency petition be
            served promptly upon a child’s guardian. Nothing in
            the rule imposes any strict timing requirements. The
            [trial c]ourt believes that service was prompt for the
            purposes of Pa.R.J.C.P. 1331. Mother was served on
            September 8, 2014, and counsel entered his
            appearance on September 12, 2014. The purpose of
            Pa.R.J.C.P. 1331 is to afford the parent an adequate
            opportunity to prepare a response to the dependency
            petition. Mother was afforded an opportunity to
            retain private counsel and granted a continuance for
            counsel to obtain discovery prior to the adjudicatory
            hearing held on October 15, 2014. Even if service
            was delayed as argued by Mother, the proper
            remedy would not have been a denial or dismissal of
            the dependency petitions and, thus any error would
            be harmless.

Trial Court Opinion, 12/12/14, at 4.

      We agree with the trial court that there is no mandatory language in

Rule 1331 requiring dismissal of an action for a delay in the service of a

petition. Further, we agree with the trial court that, in this case, service was

prompt for purposes of Rule 1331, having been made nineteen days after

the petitions were filed.




                                       - 18 -
J-A10017-15


     Based on the foregoing, we conclude all of Mother’s issues on appeal

are either waived or devoid of merit. Accordingly, the trial court’s October

17, 2014 orders are affirmed.

     Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/23/2015




                                   - 19 -